Citation Nr: 0124920	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran testified at a personal hearing in May 1999, a 
transcript of which is associated with the claims file.

In a decision dated in September 2000, in pertinent part, the 
Board remanded the issue of service connection for 
cardiovascular disability for additional development.  The 
Board finds that all necessary development has been completed 
and the claim is ready for adjudication.  


FINDING OF FACT

The medical evidence does not establish that the veteran's 
post-service diagnoses of cardiovascular disabilities, to 
include atherosclerotic coronary vascular disease, angina 
pectoris, coronary artery disease, atherosclerotic 
cardiovascular disease, hypertension, and tachycardia, are 
related to service or that any cardiovascular disability was 
manifested within one year of service discharge.  


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
January 1999 rating decision; the June 1999 and May 2001 
supplemental statements of the case; and in a March 2001 
letter, all sent to the veteran, of the reasons and bases for 
the denial of his claim.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision, supplemental statements of the case, 
and VA letter, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the veteran has testified and presented his contentions 
at a personal hearing.  He and his representative have also 
presented arguments in written correspondence.  Private and 
VA medical records have been obtained.  The veteran has been 
afforded a VA heart examination.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Factual Background

A review of the service medical records does not reveal any 
complaints, findings, treatment, or diagnosis of 
cardiovascular disease.  At the time of discharge, the 
veteran was afforded a discharge examination.  At that time, 
although medical disabilities were diagnosed, the examination 
was specifically negative for any cardiovascular abnormality.  
Blood pressure was 114/72.  

In July 1946, the veteran initially applied for VA disability 
benefits.  He did not report any heart disability at that 
time and did not seek compensation for such.   

In July 1950, the veteran was afforded a VA examination.  At 
that time, the examiner indicated that the veteran's 
cardiovascular system was normal. His blood pressure was 
110/68.  In June 1961, the veteran was examined by VA again.  
No cardiovascular disability was diagnosed at that time.  

A review of VA treatment records shows that in August 1983, a 
VA examiner noted that the veteran reported experiencing 
substernal squeezing chest pain approximately three years 
prior.  He was diagnosed as having atherosclerotic coronary 
vascular disease manifest by class II angina pectoris.  A VA 
examiner did not opine as to the date of onset or etiology 
thereof.  In September 1983, the veteran underwent a four 
distal bypass graft.

In 1997 and 1998, the veteran was treated by VA for 
complaints of angina, status post coronary artery bypass 
graft.  A VA examiner did not opine as to the date of onset 
or etiology of his heart disease.  

In August 1998, the veteran was hospitalized by VA and 
underwent a left heart catheterization, left ventriculogram, 
coronary cineangiography, and bypass graft cineangiography.  
At that time, it was noted that the veteran had a long-
standing history of heart disease and hypertension.  The 
examiner did not opine as to the date of onset or etiology 
thereof.  In addition, the veteran underwent a stress test 
with abnormal results.  

In September 1998, the veteran had a coronary artery bypass 
graft at a VA facility.  The diagnosis post-surgery was 
coronary artery disease, status post coronary artery bypass 
surgery in 1983.  The examiner did not opine as to the date 
of onset or etiology thereof.  A September 1998 pulmonary 
function test revealed moderate obstructive ventilatory 
defect.  An electrocardiogram in September 1998 revealed 
sinus mechanism, borderline first degree atrioventricular 
block, but was otherwise within normal limits.  A chest X-ray 
in December 1998 revealed a normal-sized heart with no acute 
pulmonary infiltrates.

In January 1999, the veteran was afforded a VA heart 
examination.  At that time, the veteran reported that he 
began having chest pain in approximately 1982.  There was no 
history of myocardial infarction.  In September 1983, the 
veteran underwent a four vessel bypass and underwent a two 
vessel bypass in 1998.  Physical examination resulted in a 
diagnosis of atherosclerotic cardiovascular disease, status 
post four vessel coronary artery bypass graft 1983, status 
post two vessel coronary bypass graft September 1998.  The 
examiner did not relate post-service diagnoses of 
cardiovascular disability to service nor did the examiner 
indicate that any post-service diagnosis of cardiovascular 
disability was first manifested within one year of the 
veteran's discharge from service in 1946.

The veteran continued to be treated in 1999 and 2000 by VA 
for cardiovascular disability to include hypertension.  A VA 
examiner did not opine as to the date of onset or etiology 
thereof.  

In addition, the veteran was treated by Jerry M. Cunningham, 
M.D., from 1986 to 1991.  It was noted in the medical records 
that the veteran had coronary artery disease and tachycardia.  
Dr. Cunningham did not opine as to the date of onset or 
etiology thereof.  

The veteran testified at a personal hearing in May 1999 that 
he was first diagnosed with a heart condition in 1982.  He 
stated that he had chest pains while in service.  The veteran 
and his spouse testified that they did not have medical 
evidence showing a heart condition in service or evidence of 
a heart condition within one year of the veteran's discharge.  
The veteran submitted private medical records dated from 1967 
through 1998 which did not reflect treatment for or diagnosis 
of any cardiovascular disability.  


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he incurred a heart disability while serving in combat.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arteriosclerosis, cardiovascular-renal disease, 
valvular heart disease, and/or hypertension if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

Where the question requires medical expertise, medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

Although the veteran is competent to state that he had chest 
pains during service, he is not competent to provide a 
medical opinion regarding the etiology of those chest pains.  
Since the veteran has not been shown to be capable of making 
medical conclusions, his statements regarding causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

A review of the record does not show that the veteran was 
treated for or was diagnosed as having any cardiovascular 
disease during service or within one year of his discharge 
from service.  As noted, his discharge examination 
specifically showed that his blood pressure was not elevated 
and his cardiovascular system was normal.  Following service 
discharge in July 1946, the veteran was examined in July 1950 
and that examination also revealed that his blood pressure 
was not elevated and his cardiovascular system was normal.  

The first medical evidence of cardiovascular disability is 
dated in 1983.  There is no medical evidence of record 
establishing that the veteran's post-service diagnoses of 
various cardiovascular disabilities to include 
atherosclerotic coronary vascular disease, angina pectoris, 
coronary artery disease, atherosclerotic cardiovascular 
disease, hypertension, and tachycardia, to service or 
establishing that any post-service diagnosis of 
cardiovascular disability was initially manifested within one 
year of service discharge.  

Since the veteran was not treated or diagnosed as having a 
cardiovascular disability during service and since his 
discharge examination was specifically negative for any 
cardiovascular disability, he clearly did not have a chronic 
cardiovascular disability during service.  Following service, 
the medical evidence shows that the veteran has had 
cardiovascular disability since the 1980's, over 30 years 
after he was discharged from service.  Thus, continuity of 
symptomatology after service also is not shown and 
cardiovascular disability was not shown to be manifest within 
one year of service discharge.  Moreover, there is no post-
service medical evidence of record relating the veteran's 
development of cardiovascular disease to service or to within 
one year of discharge from service.  

Therefore, when all the evidence is taken into account, it is 
clear that the veteran's cardiovascular disabilities were 
first manifested many years after service and developed 
independently of service or any occurrence or problem 
therein.  Thus, the Board finds that cardiovascular 
disability is not related to service.  

Accordingly, the Board concludes that entitlement to service 
connection for cardiovascular disability is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for cardiovascular disability is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

